59 F.3d 167NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James TINSLEY, a/k/a Virgel St. John, Plaintiff-Appellant,v.Richard S. LINDLER, Warden, McCormick CorrectionalInstitution, Defendant-Appellee.
No. 95-6382.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 27, 1995.

James Tinsley, Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, SC, for Appellee.
D.S.C.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to strike, rehear, or appeal from the court's earlier order dismissing without prejudice his request for habeas relief based on Appellant's failure to exhaust his state remedies.  Because we recently affirmed the district court's prior order in Tinsley v. Lindler, No. 95-6121 (4th Cir.  Apr. 11, 1995) (unpublished), we affirm the court's decision to deny Appellant's motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED